

                                      Exhibit 10.31
 




EMPLOYMENT AGREEMENT




                      This Employment Agreement (this “Agreement”) is made as of
December 14, 2009, by and between First Solar, Inc., a Delaware corporation
having its principal office at 350 West Washington Street, Suite 600, Tempe,
Arizona 85281 (hereinafter, “Employer”) and T.L. Kallenbach (hereinafter,
“Employee”).


WITNESSETH:
WHEREAS, Employer and Employee wish to enter into an agreement relating to the
employment of Employee by Employer.
 
NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
covenants, terms and conditions set forth herein, and intending to be legally
bound hereby, Employer and Employee hereby agree as follows:


ARTICLE I.  Employment


1.1            Term; At-Will Nature of Employment.  The term of this Agreement
(the “Term”) shall commence as of December 14, 2009 (the “Start Date”) and shall
end on the date Employee’s employment with Employer terminates for any
reason.  As of the Start Date, Employer shall employ Employee as a full-time,
at-will employee, and Employee shall accept employment with Employer as a
full-time, at-will employee.  Employer or Employee may terminate this Agreement
at any time and for any reason, with or without cause and with or without
notice, subject to the provisions of this Agreement.


1.2                      Position and Duties of Employee.  Employer hereby
employs Employee in the initial capacity of Executive Vice President, Marketing
and Product Management for Employer and Employee hereby accepts such
position.  In this position, Employee initially shall report to Employer’s Chief
Executive Officer (the “Supervisor”). Employee agrees to diligently and
faithfully perform such duties as may from time to time be assigned to Employee
by the Supervisor, consistent with Employee’s position with Employer.  Employee
recognizes the necessity for established policies and procedures pertaining to
Employer’s business operations, and Employer’s right to change, revoke or
supplement such policies and procedures at any time, in Employer’s sole
discretion.  Employee agrees to comply with such policies and procedures,
including those contained in any manuals or handbooks, as may be amended from
time to time in the sole discretion of Employer.  Employee shall be based in
Tempe, AZ but shall be required to travel to such locations as shall be required
to fulfill the responsibilities of her position.


1.3                      No Salary or Benefits Continuation Beyond
Termination.  Except as may be required by applicable law or as otherwise
specified in this Agreement, or the Change in Control Severance Agreement
between Employer and Employee dated as of the date hereof or as may be amended
from time to time (the “Change in Control Agreement”), Employer shall not be
liable to Employee for any salary or benefits continuation beyond the date of
Employee’s cessation of employment with Employer.


1.4                      Termination of Employment.  Employee’s employment with
Employer shall terminate upon the earliest of:  (a) Employee’s death; (b) unless
waived by Employer, Employee’s “Disability”, (which for purposes of this
Agreement, shall mean either a physical or mental condition (as determined by a
qualified physician mutually agreeable to Employer and Employee) which renders
Employee unable, for a period of at least six (6) months, effectively to perform
the obligations, duties and responsibilities of Employee’s employment with
Employer); (c) the termination of Employee’s employment by Employer for Cause
(as hereinafter defined);  (d) Employee’s resignation; and (e) the termination
of Employee’s employment by Employer without Cause.  As used herein, “Cause”
shall mean Employer’s good faith determination of:  (i) Employee’s dishonest,
fraudulent or illegal conduct relating to the business of Employer;
(ii) Employee’s willful breach or habitual neglect of Employee’s duties or
obligations in connection with Employee’s employment;  (iii) Employee’s
misappropriation of Employer funds; (iv) Employee’s conviction of a felony or
any other criminal offense involving fraud or dishonesty, whether or not
relating to the business of Employer or Employee’s employment with Employer; (v)
Employee’s excessive use of alcohol; (vi) Employee’s unlawful use of controlled
substances or other addictive behavior; (vii)  Employee’s unethical business
conduct; (viii) Employee’s breach of any statutory or common law duty of loyalty
to Employer; or (ix) Employee’s material breach of this Agreement, the
Non-Competition and Non-Solicitation Agreement between Employer and Employee
entered into on the date hereof or as may be amended from time to time (the
“Non-Competition Agreement”), the Confidentiality and Intellectual Property
Agreement between Employer and Employee entered into on the date hereof or as
may be amended from time to time (the “Confidentiality Agreement”) or the Change
in Control Agreement.  Upon termination of Employee’s employment with Employer
for any reason, Employee will promptly return to Employer all materials in any
form acquired by Employee as a result of such employment with Employer, and all
property of Employer.


1.5                      Severance Payments and Vacation Pay.


                      (a) Vacation Pay in the Event of a Termination of
Employment.  In the event of the termination of Employee’s employment with
Employer for any reason, Employee shall be entitled to receive, in addition to
the Severance Payments described in Section 1.5(b) below, if any, the dollar
value of any earned but unused (and unforfeited) vacation.  Such dollar value
shall be paid to Employee within fifteen (15) days following the date of
termination of employment.


                      (b)           Severance Payments in the Case of a
Termination Without Cause.


(i)  Severance Payments.  If Employee’s employment is terminated by Employer
without Cause then, subject to (A) the Change in Control Agreement, (B)
Employee’s satisfaction of the Release Condition described in Section 1.5(b)(ii)
below, and (C) Employee’s mitigation obligation described in Section 1.5(b)(iii)
below, Employee shall be entitled to continuation of Employee’s Base Salary (as
defined in Section 2.2) (such salary continuation, the “Severance Payments”) for
a period of 12 months (which period shall commence on the thirty-sixth (36th)
day following the date employment terminates) in accordance with Employer’s
regular payroll practices and procedures.


(ii)  Release Condition.  Notwithstanding anything to the contrary herein, no
Severance Payments shall be due or made to Employee hereunder unless (i)
Employee shall have executed and delivered a general release in favor of
Employer and its affiliates, (which release shall be submitted to Employee for
her review by the date of Employee’s termination of employment (or shortly
thereafter), be substantially in the form of the Separation Agreement and
Release attached hereto as Exhibit A and otherwise be satisfactory to Employer)
and (ii) the Release Effective Date shall have occurred on or before the
thirty-sixth (36th) day following the date employment terminates.  The “Release
Effective Date” shall be the date the general release becomes effective and
irrevocable.


                      (c)  Medical Insurance.  If Employee’s employment is
terminated by Employer without Cause, Employer will provide or pay the cost of
continuing the medical coverage provided by Employer to Employee and her
dependents during her employment at the same or a comparable coverage level, for
a period beginning on the date of termination and ending on the earlier of (i)
the date that is twelve (12) months following such termination and (ii) the date
that Employee is covered under a medical benefits plan of a subsequent
employer.  Employee agrees to make a timely COBRA election, to the extent
requested by Employer, to facilitate Employer’s provision of continuation
coverage.  Except as permitted by Section 409A (as defined below), the continued
benefits provided to Employee pursuant to this Section 1.5(c) during any
calendar year will not affect the continued benefits to be provided to Employee
pursuant to this Section 1.5(c) in any other calendar year.


                      (d)  Equity Award Vesting.


(i) Vesting Acceleration.  In the event of (A) the termination of Employee’s
employment with Employer due to Employee’s death, (B) the termination of
Employee’s employment with Employer due to Disability, or (C) the termination of
Employee’s employment by Employer without Cause, the Employee shall on the date
of such termination of employment immediately receive an additional twelve (12)
months’ vesting credit with respect to the stock options, stock appreciation
rights, restricted stock and other equity or equity-based compensation of
Employer granted to Employee in the course of her employment with Employer.


(ii)           Effect of Vesting.  The shares of Employer underlying any
restricted stock units that become vested pursuant to this Section 1.5(d) shall
be payable on the vesting date.  Any of Employee’s stock options and stock
appreciation rights that become vested pursuant to this Section 1.5(d) shall be
exercisable immediately upon vesting.  Employee will have one (1) year and
ninety (90) days after termination of employment without Cause, death or
Disability to exercise any vested stock options or other equity compensation,
provided, that, if during such period Employee is under any trading restriction
due to a lockup agreement or closed trading window such period shall be tolled
during the period of such trading restriction, and provided, further, that in no
event shall any stock option or stock appreciation right continue to be
exercisable after the original expiration date of such stock option or stock
appreciation right.


(iv)           Conflict with Award Agreement.  In the event the terms of this
Agreement are contrary to or conflict with the terms of any document or
agreement addressing Employee’s stock options, restricted stock, restricted
stock units or any other equity compensation, the terms of this Agreement shall
govern and control.




ARTICLE II.  Compensation


2.1                      Sign-On Bonus.  Employer shall pay Employee $150,000 on
the first pay date following the Start Date as a one-time sign-on bonus.  If
Employee’s employment terminates for any reason, Employer shall have the
complete discretion to recoup the sign on bonus and Employee hereby agrees to
repay the sign on b.


2.2                      Base Salary.  Employee shall be compensated at an
annual base salary of $350,000 (the “Base Salary”) while Employee is employed by
Employer under this Agreement, subject to such annual increases that Employer
may, in its sole discretion, determine to be appropriate.  Such Base Salary
shall be paid in accordance with Employer’s standard policies and shall be
subject to applicable tax withholding requirements.


2.3                      Annual Bonus Eligibility.  Employee shall be eligible
to participate in Employer’s annual bonus program under which Employee’s target
bonus shall equal sixty percent (60%) of Employee’s Base Salary.  Payment of any
bonus shall depend upon individual and company performance, all as determined by
Employer in its sole discretion.  The terms of the annual bonus program shall be
developed by Employer and communicated to Employee as soon as practicable after
the beginning of each year.


2.4                      Benefits; Vacation.  Employee shall be eligible to
receive all benefits as are available to similarly situated employees of
Employer generally, and any other benefits that Employer may, in its sole
discretion, elect to grant to Employee from time to time.  In addition, Employee
shall be entitled to four (4) weeks paid vacation per year, which shall be
pro-rated for the first partial year of employment and shall accrue in
accordance with Employer’s policies applicable to similarly situated employees
of Employer.


2.5                      Reimbursement of Business Expenses.  Employee may incur
reasonable expenses in the course of employment hereunder for which Employee
shall be eligible for reimbursement or advances in accordance with Employer’s
standard policy therefor.


2.6                      Equity Grants.  Subject to approval of the Compensation
Committee of the Board and Employee’s execution of documents reasonably
requested by the Company in relation to your grant, Employer shall grant to
Employee under Employer’s 2006 Omnibus Incentive Compensation Plan a one-time
hiring grant of a number of restricted stock units valued at $2,100,000 on the
date of grant, which shall vest, contingent on continued employment, in
accordance with the terms of the restricted stock unit grant at the rate of 20%,
20%, 20% and 40% on each of the anniversaries of the date of grant.   Subject to
approval of the Compensation Committee of the Board, Employee shall be eligible
for future equity grants and other long-term incentives.






ARTICLE III.  Absence of Restrictions


3.1                      Employee hereby represents and warrants to Employer
that Employee has full power, authority and legal right to enter into this
Agreement and to carry out all obligations and duties hereunder and that the
execution, delivery and performance by Employee of this Agreement will not
violate or conflict with, or constitute a default under, any agreements or other
understandings to which Employee is a party or by which Employee may be bound or
affected, including any order, judgment or decree of any court or governmental
agency.  Employee further represents and warrants to Employer that Employee is
free to accept employment with Employer as contemplated herein and that Employee
has no prior or other obligations or commitments of any kind to any person,
firm, partnership, association, corporation, entity or business organization
that would in any way hinder or interfere with Employee’s acceptance of, or the
full performance of, Employee’s duties hereunder.


ARTICLE IV.  Miscellaneous


4.1                      Withholding.  Any payments made under this Agreement
shall be subject to applicable federal, state and local tax reporting and
withholding requirements.


4.2                      Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
without reference to the principles of conflicts of laws.  Any judicial action
commenced relating in any way to this Agreement including the enforcement,
interpretation or performance of this Agreement, shall be commenced and
maintained in a court of competent jurisdiction located in Maricopa County,
Arizona.  In any action to enforce this Agreement, the prevailing party shall be
entitled to recover its litigation costs, including its attorneys’ fees.  The
parties hereby waive and relinquish any right to a jury trial and agree that any
dispute shall be heard and resolved by a court and without a jury.  The parties
further agree that the dispute resolution, including any discovery, shall be
accelerated and expedited to the extent possible.  Each party’s agreements in
this Section 4.2 are made in consideration of the other party’s agreements in
this Section 4.2, as well as in other portions of this Agreement.


4.3                      No Waiver.  The failure of Employer or Employee to
insist in any one or more instances upon performance of any terms, covenants and
conditions of this Agreement shall not be construed as a waiver or
relinquishment of any rights granted hereunder or of the future performance of
any such terms, covenants or conditions.


4.4                      Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered, delivered by facsimile transmission or by
courier or mailed, registered or certified mail, postage prepaid as follows:


           If to Employer:                 First Solar, Inc.
                                                      350 West Washington Street
              Suite 600
                                                      Tempe, Arizona  85281
             Attention: Corporate Secretary


           If to Employee:               To Employee’s then current address on
file with Employer
                                                     


Or at such other address or addresses as any such party may have furnished to
the other party in writing in a manner provided in this Section 4.4.


4.5                      Assignability and Binding Effect.  This Agreement is
for personal services and is therefore not assignable by Employee.  This
Agreement may be assigned by Employer to any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Employer.  This Agreement shall
be binding upon and inure to the benefit of the parties, their successors,
assigns, heirs, executors and legal representatives.  If there shall be a
successor to Employer or Employer shall assign this Agreement, then as used in
this Agreement, (a) the term “Employer” shall mean Employer as hereinbefore
defined and any successor or any permitted assignee, as applicable, to which
this Agreement is assigned and (b) the term “Board” shall mean the Board as
hereinbefore defined and the board of directors or equivalent governing body of
any successor or any permitted assignee, as applicable, to which this Agreement
is assigned.


4.6                      Entire Agreement.  This Agreement, the Change in
Control Agreement, the Non-Competition Agreement and the Confidentiality
Agreement set forth the entire agreement between Employer and Employee regarding
the terms of Employee’s employment and supersede all prior agreements between
Employer and Employee covering the terms of Employee’s employment, including
without limitation, the Prior Agreement.  This Agreement may not be amended or
modified except in a written instrument signed by Employer and Employee
identifying this Agreement and stating the intention to amend or modify it.


4.7                      Severability.  If it is determined by a court of
competent jurisdiction that any of the restrictions or language in this
Agreement are for any reason invalid or unenforceable, the parties desire and
agree that the court revise any such restrictions or language, including
reducing any time or geographic area, so as to render them valid and enforceable
to the fullest extent allowed by law.  If any restriction or language in this
Agreement is for any reason invalid or unenforceable and cannot by law be
revised so as to render it valid and enforceable, then the parties desire and
agree that the court strike only the invalid and unenforceable language and
enforce the balance of this Agreement to the fullest extent allowed by
law.  Employer and Employee agree that the invalidity or unenforceability of any
provision of this Agreement shall not affect the remainder of this Agreement.


4.8                      Construction.  As used in this Agreement, words such as
“herein,” “hereinafter,” “hereby” and “hereunder,” and the words of like import
refer to this Agreement, unless the context requires otherwise.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.


4.9                      Survival.  The rights and obligations of the parties
under the provisions of this Agreement, including Sections 1.5, this Article IV
and Article V, shall survive and remain binding and enforceable, notwithstanding
the termination of Employee’s employment for any reason, to the extent necessary
to preserve the intended benefits of such provisions.




ARTICLE V.  Section 409A


5.1                      In General.  It is intended that the provisions of this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder as in effect from time to time
(collectively, “Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.


5.2                      No Alienation, Set-offs, Etc.  Neither Employee nor any
creditor or beneficiary of Employee shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
or under any other plan, policy, arrangement or agreement of or with Employer or
any of its affiliates (this Agreement and such other plans, policies,
arrangements and agreements, the “Employer Plans”) to any anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment.  Except as permitted under Section 409A, any deferred compensation
(within the meaning of Section 409A) payable to or for the benefit of Employee
under any Employer Plan may not be reduced by, or offset against, any amount
owing by Employee to Employer or any of its affiliates.


5.3                      Possible Six-Month Delay.  If, at the time of
Employee’s separation from service (within the meaning of Section 409A), (a)
Employee shall be a specified employee (within the meaning of Section 409A and
using the identification methodology selected by Employer from time to time) and
(b) Employer shall make a good faith determination that an amount payable under
an Employer Plan constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Employer (or an affiliate thereof, as
applicable) shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first day of the seventh month following such separation from service.


5.4                      Treatment of Installments.  For purposes of Section
409A, each of the installments of continued Base Salary referred to in Section
1.5(b) shall be deemed to be a separate payment as permitted under Treas. Reg.
Sec. 1.409A-2(b)(2)(iii).


IN WITNESS WHEREOF, Employer has caused this Agreement to be executed by one of
its duly authorized officers and Employee has individually executed this
Agreement, each intending to be legally bound, as of the date first above
written.




                                                                           EMPLOYEE:


                                                                           /s/
T.L. Kallenbach
                                                                           T.L
Kallenbach


                                                                           EMPLOYER:
                                                                           First
Solar, Inc.


                                                                           By:
/s/ Carol Campbell


                                                                           Name
Printed: Carol Campbell


                                                                           Title:
EVP Human Resources



Kallenbach Employment Agreement(12/14/09)


 
 
 

Exhibit A
 
SEPARATION AGREEMENT AND RELEASE




I.  Release.  For good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, T.L. Kallenbach (the “undersigned”), with the
intention of binding himself, his heirs, executors, administrators and assigns,
does hereby release and forever discharge First Solar, Inc., a Delaware
corporation, and its present and former officers, directors, executives, agents,
employees, affiliated companies, subsidiaries, successors, predecessors and
assigns (collectively, the “Released Parties”), from any and all claims,
actions, causes of action, demands, rights, damages, debts, accounts, suits,
expenses, attorneys’ fees and liabilities of whatever kind or nature in law,
equity, or otherwise, whether now known or unknown (collectively, the “Claims”),
which the undersigned now has, owns or holds, or has at any time heretofore had,
owned or held against any Released Party, arising out of or in any way connected
with the undersigned’s employment relationship with the Company, its
subsidiaries, predecessors or affiliated entities (collectively, the “Company”),
or the termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort, contract or constitutional law,
including but not limited to, the Fair Labor Standards Act of 1938, as amended,
29 U.S.C. §§ 201 et seq., the Equal Pay Act of 1963, as amended 29 U.S.C.
§602(d), the Family and Medical Leave Act of 1993 (“FMLA”), as amended, 29
U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and Retraining
Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001 et seq.,
the Sarbanes-Oxley Act of 2002, as amended (particularly 18 U.S.C. § 1513(e)
prohibiting retaliation against whistleblowers), and any other equivalent or
similar Federal, state, or local statute; provided, however, that nothing herein
shall release the Company (a) from its obligations under that certain Employment
Agreement to which the undersigned is a party and pursuant to which this
Separation Agreement and Release is being executed and delivered, and the
Company’s letter to the undersigned regarding Employment Termination dated
November 2, 2009 (the “Separation Letter”), (b) from any claims by the
undersigned arising out of any director and officer indemnification or insurance
obligations in favor of the undersigned, (c) from any director and officer
indemnification obligations under the Company’s by-laws, and (d) from any claim
for benefits under the First Solar, Inc. 401(k) Plan.  The undersigned
understands that, as a result of executing this Separation Agreement and
Release, he will not have the right to assert that the Company or any other
Released Party unlawfully terminated his employment or violated any of his
rights in connection with his employment or otherwise.
 
The undersigned affirms that he has not filed or caused to be filed, and
presently is not a party to, any Claim, complaint or action against any Released
Party in any forum or form and that he knows of no facts which may lead to any
Claim, complaint or action being filed against any Released Party in any forum
by the undersigned or by any agency, group, or class persons.  The undersigned
further affirms that he has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which he
may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions and/or benefits are due to him from the Company and its
subsidiaries, except as specifically provided in this Separation Agreement and
Release and in the Separation Letter.  The undersigned furthermore affirms that
he has no known workplace injuries or occupational diseases and has been
provided and/or has not been denied any leave requested under the FMLA.  If any
agency or court assumes jurisdiction of any such Claim, complaint or action
against any Released Party on behalf of the undersigned, the undersigned will
request such agency or court to withdraw the matter.
 
The undersigned further declares and represents that he has carefully read and
fully understands the terms of this Separation Agreement and Release and that he
has been advised and had the opportunity to seek the advice and assistance of
counsel with regard to this Separation Agreement and Release, that he may take
up to and including 21 days from receipt of this Separation Agreement and
Release, to consider whether to sign this Separation Agreement and Release, that
he may revoke this Separation Agreement and Release within seven calendar days
after signing it by delivering to the Company written notification of
revocation, and that he/she knowingly and voluntarily, of his/her own free will,
without any duress, being fully informed and after due deliberate action,
accepts the terms of and signs the same as his own free act.
 
II.  Protected Rights.  The Company and the undersigned agree that nothing in
this Separation Agreement and Release is intended to or shall be construed to
affect, limit or otherwise interfere with any non-waivable right of the
undersigned under any Federal, state or local law, including the right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or to exercise any other right that
cannot be waived under applicable law.  The undersigned is releasing, however,
his right to any monetary recovery or relief should the EEOC or any other agency
pursue Claims on his behalf.  Further, should the EEOC or any other agency
obtain monetary relief on his behalf, the undersigned assigns to the Company all
rights to such relief.
 
III.  Equitable Remedies.  The undersigned acknowledges that a violation by the
undersigned of any of the covenants contained in this Agreement would cause
irreparable damage to the Company in an amount that would be material but not
readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate.  Accordingly, the undersigned agrees that,
notwithstanding any provision of this Separation Agreement and Release to the
contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in this Agreement in addition to any other legal or
equitable remedies it may have.
 
IV.  Return of Property.  The undersigned shall return to the Company promptly
on or before [TERMINATION DATE], all property of the Company in the
undersigned’s possession or subject to the undersigned’s control, including
without limitation any laptop computers, keys, credit cards, cellular telephones
and files.  The undersigned shall not alter any of the Company’s records or
computer files in any way after [TERMINATION DATE].
 
V.  Severability.  If any term or provision of this Separation Agreement and
Release is invalid, illegal or incapable of being enforced by any applicable law
or public policy, all other conditions and provisions of this Separation
Agreement and Release shall nonetheless remain in full force and effect so long
as the economic and legal substance of the transactions contemplated by this
Separation Agreement and Release is not affected in any manner materially
adverse to any party.
 
VI.  GOVERNING LAW.  THIS SEPARATION AGREEMENT AND RELEASE SHALL BE DEEMED TO BE
MADE IN THE STATE OF DELAWARE, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.
 
FIRST SOLAR, INC.
EMPLOYEE
 
 
 
T.L. Kallenbach
     
Date:  _________________



.

Kallenbach Sample Release
Agreement                                                                                                                                          (12/14/09)


 
 

 







 


NON-COMPETITION AND NON-SOLICITATION AGREEMENT


           In consideration of Employee’s (as defined below) entering into
at-will employment with Employer (as defined below) or one of its subsidiary
companies, the compensation and benefits provided to me including those set
forth in a separate Employment Agreement, Change in Control Agreement and
Confidentiality and Intellectual Property Agreement (the “Confidentiality
Agreement”) and Employer’s agreement to provide Employee with access to
Employer’s confidential information, intellectual property and trade secrets,
access to its customers and other promises made below, Employee enters into the
following non-competition and non-solicitation agreement:


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is effective
by and between T.L. Kallenbach (“Employee”) and First Solar, Inc. (“Employer”)
as of December 14, 2009.


WHEREAS, Employee desires to be employed by Employer and Employer has agreed to
employ Employee in the current position of Employee with Employer;


WHEREAS, because of the nature of Employee’s duties, in the performance of such
duties, Employee will have access to and will necessarily utilize sensitive,
secret and proprietary data and information, the value of which derives from its
secrecy from Employer’s competitors, which, like Employer, sell products and
services throughout the world;


WHEREAS, Employee and Employer acknowledge and agree that Employee’s conduct in
the manner prohibited by this Agreement during, or for the period specified in
this Agreement following the termination of, Employee’s employment with
Employer, would jeopardize Employer’s Confidential Information (as defined in
the Confidentiality Agreement) and the goodwill Employer has developed and
generated over a period of years, and would cause Employer to experience unfair
competition and immediate, irreparable harm; and


WHEREAS, in consideration of Employer’s hiring Employee, Employee therefore has
agreed to the terms of this Agreement, the Employment Agreement and the
Confidentiality Agreement, and specifically to the restrictions contained
herein.


Therefore, Employee and Employer hereby agree as follows:


THE FOLLOWING ARE IMPORTANT RESTRICTIONS ON EMPLOYEE IMPOSED BY EMPLOYER AS A
CONDITION OF EMPLOYMENT.  ONCE EMPLOYEE SIGNS THIS AGREEMENT, IT IS BINDING ON
EMPLOYEE.  EMPLOYEE’S SIGNATURE ON THIS AGREEMENT SIGNIFIES THAT EMPLOYEE (I)
READ THESE RESTRICTIONS CAREFULLY BEFORE SIGNING THIS AGREEMENT, (II)
UNDERSTANDS THE AGREEMENT’S TERMS, AND (III) ASSENTS TO ABIDE BY THESE
RESTRICTIONS.


1.           Nature and Period of Restriction. At all times during Employee’s
employment and for a period of twelve months after the termination of employment
(for any reason, including discharge or resignation) with Employer (the
“Restricted Period”), Employee agrees as follows:


1.1.           Employee agrees not to engage or assist, in any way or in any
capacity, anywhere in the Territory (as defined below), either directly or
indirectly, (a) in the business of the development, sale, marketing, manufacture
or installation that would be in direct competition with of any type of product
sold, developed, marketed, manufactured or installed by Employer during
Employee’s employment with Employer, including photovoltaic modules, or (b) in
any other activity in direct competition or that would be in direct competition
with the business of Employer as that business exists and is conducted (or with
any business planned or seriously considered, of which Employee has knowledge)
during Employee’s employment with Employer.  In addition and in particular,
Employee agrees not to sell, market, provide or distribute, or endeavor to sell,
market, provide or distribute, in any way, directly or indirectly, on behalf of
Employee or any other person or entity, any products or services competitive
with those of Employer to any person or entity which is or was an actual or
prospective customer of Employer at any time during Employee’s employment by
Employer.


1.2.           “Territory” for purposes of this Agreement means North America,
South America, Australia, Europe and Asia.


1.3.           Employee agrees not to solicit, recruit, hire, employ or attempt
to hire or employ, or assist any other person or entity in the recruitment or
hiring of, any person who is (or was) an employee of Employer, and agrees not to
otherwise urge, induce or seek to induce any person to terminate her employment
with Employer.


1.4.           The parties understand and agree that the restrictions set forth
in the paragraphs in this Section 1 also extend to Employee’s recommending or
directing any such actual or prospective customers to any other competitive
concerns, or assisting in any way any competitive concerns in soliciting or
providing products or services to such customers, whether or not Employee
personally provides any products or services directly to such customers.  For
purposes of this Agreement, a prospective customer is one that Employer
solicited or with which Employer otherwise sought to engage in a business
transaction during the time that Employee is or was employed by Employer.


1.5.           Employee and Employer acknowledge and agree that Employer has
expended substantial amounts of time, money and effort to develop business
strategies, customer relationships, employee relationships, trade secrets and
goodwill and to build an effective organization and that Employer has a
legitimate business interest and right in protecting those assets as well as any
similar assets that Employer may develop or obtain.  Employee and Employer
acknowledge that Employer is entitled to protect and preserve the going concern
value of Employer and its business and trade secrets to the extent permitted by
law.  Employee acknowledges and agrees the restrictions imposed upon Employee
under this Agreement are reasonable and necessary for the protection of
Employer’s legitimate interests, including Employer’s Confidential Information,
intellectual property, trade secrets and goodwill.  Employee and Employer
acknowledge that Employer is engaged in a highly competitive business, that
Employee is expected to serve a key role with Employer, that Employee will have
access to Employer’s Confidential Information, that Employer’s business and
customers and prospective customers are located around the world, and that
Employee could compete with Employer from virtually any location in the
world.  Employee acknowledges and agrees that the restrictions set forth in this
Agreement do not impose any substantial hardship on Employee and that Employee
will reasonably be able to earn a livelihood without violating any provision of
this Agreement.  Employee acknowledges and agrees that, in addition to
Employer’s agreement to hire her, part of the consideration for the restrictions
in this Section 1 consists of Employer’s agreement to make severance payments as
set forth in the separate Employment Agreement between Employer and Employee.


           1.6.           Employee agrees to comply with each of the restrictive
covenants contained in this Agreement in accordance with its terms, and Employee
shall not, and hereby agrees to waive and release any right or claim to,
challenge the reasonableness, validity or enforceability of any of the
restrictive covenants contained in this Agreement.
 
    2.           Notice by Employee to Employer.  Prior to engaging in any
employment or business during the Restricted Period, Employee agrees to provide
prior written notice (by certified mail) to Employer in accordance with Section
6, stating the description of the activities or position sought to be undertaken
by Employee, and to provide such further information as Employer may reasonably
request in connection therewith (including the location where the services would
be performed and the present or former customers or employees of Employer
anticipated to receive such products or services).  Employer shall be free to
object or not to object in its unfettered discretion, and the parties agree that
any actions taken or not taken by Employer with respect to any other employees
or former employees shall have no bearing whatsoever on Employer’s decision or
on any questions regarding the enforceability of any of these restraints with
respect to Employee.
 
    3.           Notice to Subsequent Employer.  Prior to accepting employment
with any other person or entity during the Restricted Period, Employee shall
provide such prospective employer with written notice of the provisions of this
Agreement, with a copy of such notice delivered promptly to Employer in
accordance with Section 6.


           4.           Extension of Non-Competition Period in the Event of
Breach. It is agreed that the Restricted Period shall be extended by an amount
of time equal to the amount of time during which Employee is in breach of any of
the restrictive covenants set forth above.
 
    5.           Judicial Reformation to Render Agreement Enforceable. If it is
determined by a court of competent jurisdiction that any of the restrictions or
language in this Agreement are for any reason invalid or unenforceable, the
parties desire and agree that the court revise any such restrictions or
language, including reducing any time or geographic area, so as to render them
valid and enforceable to the fullest extent allowed by law.  If any restriction
or language in this Agreement is for any reason invalid or unenforceable and
cannot by law be revised so as to render it valid and enforceable, then the
parties desire and agree that the court strike only the invalid and
unenforceable language and enforce the balance of this Agreement to the fullest
extent allowed by law.  Employer and Employee agree that the invalidity or
unenforceability of any provision of this Agreement shall not affect the
remainder of this Agreement.
 
    6.           Notice.  All documents, notices or other communications that
are required or permitted to be delivered or given under this Agreement shall be
in writing and shall be deemed to be duly delivered or given when received.


If to Employer:
First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, AZ  85281
Attention: Corporate Secretary
 
If to Employee:
To Employee’s then current address on file with Employer

 
7.           Enforcement. Except as expressly stated herein, the covenants
contained in this Agreement shall be construed as independent of any other
provision or covenants of any other agreement between Employer and Employee, and
the existence of any claim or cause of action of Employee against Employer,
whether predicated on this Agreement or otherwise, or the actions of Employer
with respect to enforcement of similar restrictions as to other employees, shall
not constitute a defense to the enforcement by Employer of such
covenants.  Employee acknowledges and agrees that Employer has invested great
time, effort and expense in its business and reputation, that the products and
information of Employer are unique and valuable, and that the services performed
by Employee are unique and extraordinary, and Employee agrees that Employer will
suffer immediate, irreparable harm and shall be entitled, upon a breach or a
threatened breach of this Agreement, to emergency, preliminary, and permanent
injunctive relief against such activities, without having to post any bond or
other security, and in addition to any other remedies available to Employer at
law or equity.  Any specific right or remedy set forth in this Agreement, legal,
equitable or otherwise, shall not be exclusive but shall be cumulative upon all
other rights and remedies allowed or by law, including the recovery of money
damages.  The failure of Employer to enforce any of the provisions of this
Agreement, or the provisions of any agreement with any other Employee, shall not
constitute a waiver or limit any of Employer’s rights.
 
    8.           At-Will Employment; Termination. This Agreement does not alter
the at-will nature of Employee’s employment by Employer, and Employee’s
employment may be terminated by either party, with or without notice and with or
without cause, at any time.  In addition to the foregoing provisions of this
Agreement, upon Employee’s termination, Employee shall cease all identification
of Employee with Employer and/or the business, products or services of Employer,
and the use of Employer’s name, trademarks, trade name or fictitious name.  All
provisions, obligations, and restrictions in this Agreement shall survive
termination of Employee’s employment with Employer.
 
 
9.           Choice of Law, Choice of Forum.  This Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware, without reference to the principles of conflicts of laws.  Any
judicial action commenced relating in any way to this Agreement including the
enforcement, interpretation, or performance of this Agreement, shall be
commenced and maintained in a court of competent jurisdiction located in
Maricopa County, Arizona.  In any action to enforce this Agreement, the
prevailing party shall be entitled to recover its litigation costs, including
its attorneys’ fees.  The parties hereby waive and relinquish any right to a
jury trial and agree that any dispute shall be heard and resolved by a court and
without a jury.  The parties further agree that the dispute resolution,
including any discovery, shall be accelerated and expedited to the extent
possible.  Each party’s agreements in this Section 9 are made in consideration
of the other party’s agreements in this Section 9, as well as in other portions
of this Agreement.


 
10.
Entire Agreement, Modification and Assignment.

 
    10.1.           This Agreement, the Employment Agreement the Confidentiality
Agreement and the Change in Control Agreement comprise the entire agreement
relating to the subject matter hereof between the parties and supersede, cancel,
and annul any and all prior agreements or understandings between the parties
concerning the subject matter of the Agreement.
 
    10.2.           This Agreement may not be modified orally but may only be
modified in a writing executed by both Employer and Employee.
 
    10.3.           This Agreement shall inure to the benefit of Employer, its
successors and assigns, and may be assigned by Employer.  Employee’s rights and
obligations under this Agreement may not be assigned by Employee.


 
11.
Construction.  As used in this Agreement, words such as “herein,” “hereinafter,”

“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
 
    IN WITNESS WHEREOF, the parties have executed this Agreement, effective as
of the day and year first written above.


EMPLOYER:                                                                                             
EMPLOYEE:


First Solar, Inc.


By:               /s/ Carol
Campbell                                                          / s/ T.L.
Kallenbach


Its:              EVP Human
Resources                                                  Printed Name:T.L.
Kallenbach


Printed Name:     Carol Campbell                                

 
Kallenbach Noncompetition/Nonsolicitation Agreement(12/14/09)



 
 
 

 
First Solar, Inc.
Confidentiality and Intellectual Property Agreement


Employee:
T.L. Kallenbach
 
Place of Signing:
________________________________
 
 
Date: December 14, 2009____________
 





In consideration of my at-will employment with First Solar, Inc. or one of its
subsidiary companies (collectively, the “Company”), for the compensation and
benefits provided to me, and for the Company’s agreement to provide me with
access to experience, knowledge, and Confidential Information (as defined below)
in the course of such employment relating to the methods, plans, and operations
of the Company and its suppliers, clients, and customers I enter into the
following Confidentiality and Intellectual Property Agreement (the “Agreement”)
and agree as follows:
 
           1.           Except for any items I have identified and described in
a writing given to the Company and acknowledged in writing by an officer of the
Company on or before the date of this Agreement, which items are specifically
excluded from the operation of the applicable provisions hereof, I do not own,
nor have any interest in, any patents, patent applications, inventions,
improvements, methods, discoveries, designs, trade secrets, copyrights, and/or
other patentable or proprietary rights.


           2.           I will promptly and fully disclose to the Company all
developments, inventions, ideas, methods, discoveries, designs, and innovations
(collectively referred to herein as “Developments”), whether patentable or not,
relating wholly or in part to my work for the Company or resulting wholly or in
part from my use of the Company’s materials or facilities, which I may make or
conceive, whether or not during working hours, whether or not using the
Company’s materials, whether or not on the Company facilities, alone or with
others, at any time during my employment or within ninety (90) days after
termination thereof, and I agree that all such Developments shall be the
exclusive property of the Company, and that I shall have no proprietary, moral
or shop rights in connection therewith.


           3.           I will assign, and do hereby assign, to the Company or
the Company’s designee, my entire right, title and interest in and to all such
Developments including all trademarks, copyrights, moral rights and mask work
rights in or relating to such Developments, and any patent applications filed
and patents granted thereon including those in foreign countries; and I agree,
both during my employment by the Company and thereafter, to execute any patent
or other papers deemed necessary or appropriate by the Company for filing with
the United States or any other country covering such Developments as well as any
papers that the Company may consider necessary or helpful in obtaining or
maintaining such patents during the prosecution of patent applications thereon
or during the conduct of any interference, litigation, or any other matter in
connection therewith, and to transfer to the Company any such patents that may
be issued in my name.  If, for some reason, I am unable to execute such patent
or other papers, I hereby irrevocably designate and appoint the Company and its
designees and their duly authorized officers and agents, as the case may be, as
my agent and attorney in fact to act for and in my behalf and stead to execute
any documents and to do all other lawfully permitted acts in connection with the
foregoing.  I agree to cooperate with and assist the Company as requested by the
Company to provide documentation reflecting the Company’s sole and complete
ownership of the Developments.  All expenses incident to the filing of such
applications, the prosecution thereof and the conduct of any such interference,
litigation, or other matter will be borne by the Company.  This Section 3 shall
survive the termination of this Agreement.


           4.           Subject to Section 5 below, I will not, either during my
employment with the Company or at any time thereafter, use, disclose or
authorize, or assist anyone else to disclose or use or make known for anyone’s
benefit, any information, knowledge or data of the Company or any supplier,
client, or customer of the Company in any way acquired by me during or as a
result of my employment with the Company, whether before or after the date of
this Agreement (hereinafter the “Confidential Information”), publicly or outside
the Company, its subsidiaries, agents, employees, officers and directors.  Such
Confidential Information shall include the following:



 
(a)
Information of a business nature including financial information and information
about sales, marketing, purchasing, prices, costs, suppliers and customers;




 
(b)
Information pertaining to future developments including research and
development, new product ideas and developments, strategic plans, and future
marketing and merchandising plans and ideas;




 
(c)
Information and material that relate to the Company’s manufacturing methods,
machines, articles of manufacture, compositions, inventions, engineering
services, technological developments, “know-how”, purchasing, accounting,
merchandising and licensing;




 
(d)
Trade secrets of the Company, including information and material with respect to
the design, construction, capacity or method of operation of the Company’s
equipment or products and information regarding the Company’s customers and
sales or marketing efforts and strategies;




 
(e)
Software in various stages of development (source code, object code,
documentation, diagrams, flow charts), designs, drawings, specifications,
models, data and customer information; and




 
(f)
Any information of the type described above that the Company obtained from
another party and that the Company treats as proprietary or designates as
confidential, whether or not owned or developed by the Company.



           5.           It is understood and agreed that the term “Confidential
Information” shall not include information that is generally available to the
public, other than through any act or omission on my part in breach of this
Agreement.


           6.           I acknowledge that: (a) such Confidential Information
derives its value to the Company from the fact that it is maintained as
confidential and secret and is not readily available to the general public or
the Company’s competitors; (b) the Company undertakes great effort and
sufficient measures to maintain the confidentiality and secrecy of such
information; and (c) such Confidential Information is protected and covered by
this Agreement regardless of whether or not such Confidential Information is a
“trade secret” under applicable law.  I further acknowledge and agree that the
obligations and restrictions herein are reasonable and necessary to protect the
Company’s legitimate business interests, and that this Agreement does not impose
an unreasonable or undue burden on me and will not prevent me from earning a
livelihood subsequent to the termination of my employment with the Company. I
agree to comply with each of the restrictive covenants contained in this
Agreement in accordance with its terms, and will not, and I hereby agree to
waive and release any right or claim to, challenge the reasonableness, validity
or enforceability of any of the restrictive covenants contained in this
Agreement.


           7.           I will deliver to the Company promptly upon request,
and, in any event, on the date of termination of my employment, all documents,
copies thereof and other materials in my possession, including any notes or
memoranda prepared by me, pertaining to the business of the Company, whether or
not including any Confidential Information, and thereafter will promptly deliver
to the Company any documents and copies thereof pertaining to the business of
the Company that come into my possession.


           8.           I represent that I have no agreements with or
obligations to others with respect to any innovations, developments, or
information that could conflict with any of the foregoing.


           9.           If this Agreement is subject to any applicable local
laws, and to the extent of inconsistency with such applicable laws, this
Agreement will be construed, to the extent possible, in a manner that is
consistent with such applicable laws.  The invalidity or unenforceability of any
provision of this Agreement, whether in whole or in part, shall not in any way
affect the validity and/or enforceability of any of the other provisions of this
Agreement.  Any invalid or unenforceable provision or portion thereof shall be
deemed severable to the extent of any such invalidity or unenforceability.  The
restrictions contained in this Agreement are reasonable for the purpose of
preserving for the Company and its affiliates the proprietary rights, intangible
business value and Confidential Information of the Company and its
affiliates.  If it is determined by a court of competent jurisdiction that any
of the restrictions or language in this Agreement is for any reason invalid or
unenforceable, the parties desire and agree that the court revise any such
restrictions or language so as to render it valid and enforceable to the fullest
extent allowed by law.  If any restriction or language in this Agreement is for
any reason invalid or unenforceable and cannot by law be revised so as to render
it valid and enforceable, then the parties desire and agree that the court
strike only the invalid and unenforceable language and enforce the balance of
this Agreement to the fullest extent allowed by law.


           10.           I agree that any breach or threatened breach by me of
any of the provisions in this Agreement cannot be remedied solely by the
recovery of damages.  I expressly agree that upon a threatened breach or
violation of any of such provisions, the Company, in addition to all other
remedies, shall be entitled as a matter of right, and without posting a bond or
other security, to emergency, preliminary, and permanent injunctive relief in
any court of competent jurisdiction.  Nothing herein, however, shall be
construed as prohibiting the Company from pursuing, in concert with an
injunction or otherwise, any other remedies available at law or in equity for
such breach or threatened breach, including the recovery of damages.


           11.           This Agreement is made in consideration of my
employment with the Company.


           12.           Upon termination of my employment with the Company, I
shall, if requested by the Company, reaffirm my recognition of the importance of
maintaining the confidentiality of the Company’s Confidential Information and
reaffirm all of my obligations set forth herein.  The provisions, obligations,
and restrictions in this Agreement shall survive the termination of my
employment, and will be binding on me whether or not the Company requests a
re-affirmation.


           13.           This Agreement, my Employment Agreement with the
Company (the “Employment Agreement”), the Non-Competition Agreement (as defined
in the Employment Agreement) and the Change in Control Agreement (as defined in
the Employment Agreement) represent the full and complete understanding between
me and the Company with respect to the subject matter hereof and supersede all
prior representations and understandings, whether oral or written regarding such
subject matter.  This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise terminated, in whole or in part, except by an
instrument in writing signed by both the Company and me. My obligations under
this Agreement shall be binding upon my heirs, executors, administrators, or
other legal representatives or assigns, and this Agreement shall inure to the
benefit of the Company, its successors, and assigns.


14.           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without reference to
principles of conflict of laws.  Any judicial action commenced relating in any
way to this Agreement including the enforcement, interpretation, or performance
of this Agreement, shall be commenced and maintained in a court of competent
jurisdiction located in Maricopa County, Arizona.  In any action to enforce this
Agreement, the prevailing party shall be entitled to recover its litigation
costs, including its attorneys’ fees.  The parties hereby waive and relinquish
any right to a jury trial and agree that any dispute shall be heard and resolved
by a court and without a jury.  The parties further agree that the dispute
resolution, including any discovery, shall be accelerated and expedited to the
extent possible.  Each party’s agreements in this Section 14 are made in
consideration of the other party’s agreements in this Section 14, as well as in
other portions of this Agreement.


15.           As used in this Agreement, words such as “herein,” “hereinafter,”
“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise.  The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.




Signed:
/s/ T.L. Kallenbach
Employee
Print Name:  T.L. Kallenbach
 
Agreed to by First Solar, Inc.
 
 
 
By:  /s/ Carol Campbell
 
Its: EVP Human Resources
 
   




